DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This first non-final action is in response to applicant's Request for Continued Examination of 27 Oct 2022. Claims 2 and 14 are cancelled. Claims 1, 3-13, 15-20 are pending and have been considered as follows.

Response to Arguments
	Applicant’s amendments/arguments with respect to claim(s) 1-20 under 35 U.S.C 103 over Caldwell (US 20200409352 A1) and Perko (US 20190019416 A1) and further in view of. Lockwood (20190196464 A1) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
	Claim 15 depends from a cancelled claim 14. For purposes of examination, the examiner is assuming claim 15 is meant to depend from independent claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being obvious over by Fairfield (US2015/0248131A1) in view of Allan (US 2018/0095466 Al). 

	Regarding claim 1, Fairfield teaches a method comprising: 
	receiving, at a computing device, a request for assistance from a vehicle operating in an environment (Fig. 3, [0006] receiving a request for assistance from an autonomous vehicle, the request including a representation of an environment of the autonomous vehicle and an identified situation from a predetermined set of situations. The method may additionally include receiving sensor data representative of the environment of the autonomous vehicle), 	wherein the request includes sensor data (Abstract, sending a request for assistance to a remote assistor, the request including the representation of the environment and the identified situation); 
	responsive to receiving the request for assistance, displaying, by the computing device, a graphical user interface (GUI) that shows the sensor perspective of the environment of the vehicle with a selectable option (Figs. 4C-4D and corresponding paragraphs including at least [0094]- [0096], control menu 418 that allows a human operator to select an autonomous operation for the vehicle. In this example, the human guide has selected Proceed 420 in order to indicate that the autonomous vehicle should proceed with the left tum. The control menu 418 may additionally contain a latency bar 422 indicating how old the received sensor data is, which may affect the human guide's response, [0076] that the request could also be sent to a passenger of the vehicle or to a remote computing system as well or instead) configured to instruct the vehicle to take an action under predefined scenarios  such as a left/right turn ( FIGS. 4A-4F, [0078]-[0084]);
	wherein the GUI is configured to automatically display the selectable option when the request for assistance indicates that the vehicle is stopped with the sensor perspective (Figs. 4C-4D and corresponding paragraphs, [0094]-[0096]; FIG. 4E shows an example user interface that contains a first sub-window showing the vehicle's representation of its environment and a second sub-window showing a video of a portion of the vehicle's environment, such as described above with respect to FIG. 4D. FIG. 4E additionally contains a control menu 418 that allows a human operator to select an autonomous operation for the vehicle, the human guide has selected Proceed 420 in order to indicate that the autonomous vehicle should proceed with the left tum. The control menu 418 may additionally contain a latency bar 422 indicating how old the received sensor data is, which may affect the human guide's response;) that is at least partially occluded (Fig. 4C-4D and corresponding paragraphs, [0073] some of the sensors may be blocked in certain directions or some of the sensor data may be distorted); 
	 based on detecting a selection of the selectable option, transmitting, by the computing device and to the vehicle, instructions for the vehicle to take an action under predefined scenarios   such as a left/right turn (FIGS. 4A-4F, [0078]- [0084]);
	wherein the vehicle is configured to take an action under predefined scenarios such as a left/right turn while also monitoring for one or more changes in the environment responsive to receiving the instructions (FIGS. 4A-4F, an unprotected left turn, [0078]- [0084]); and 
	displaying the GUI showing changes in the sensor perspective of the environment of the vehicle as the vehicle take an action such as a left/right turn (FIGS. 4A-4F, an unprotected left turn, [0078]-[0080]). 
	While Fairfield teaches taking an action under predefined scenarios  such as a left/right turn  (FIGS. 4A-4F, a left turn, [0078]-[0084]), Fairfield does not explicit teach but Allan teaches the limitation of the predefined scenario being to gradual move forward a predefined distance below the threshold speed (Allan, Figs. 4-6, [0064]-[0067], AV 10 moves forward a  predefined distance  to observe oncoming traffic within lane 410; please note, below the threshold speed, under a broadest reasonable interpretation (BRI), may be interpreted as below the maximum of the vehicle speed), and wherein the request indicates that the vehicle is stopped at a location with a sensor perspective of the environment that is at least partially occluded (Figs. 4-6, [0064], vehicle 10 is positioned in such a way that an obstacle 408 (in this example, a large tree) blocks or occludes to some extent the field of view 502 of one or more sensing devices (such as side-facing radar sensor 590) of AV 10, thus reducing the ability for AV 10 to observe oncoming traffic within lane 410. For example, AV 10 may not be able to entirely track oncoming vehicles 421 and/or 422 via sensing device 590). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remote vehicle control, as taught by Fairfield, moving vehicle forward the predefined distance below the threshold speed, as taught by Allan, as Fairfield and Allan are directed to controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of a predefined scenario being moving the vehicle forward the predefined distance below the threshold speed and predictably applied it to the improve the system of remote control of a vehicle of Fairfield in order to reduce the occluding effect of an obstacle without significantly obstructing traffic flow ( [0062], Allan) and improve safety of remote vehicle control of Fairfield.

Regarding claims 11 and 20, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 11 and 20, with claim 1 being drawn to a method, claim 11 being drawn to a corresponding system and claim 20 being drawn to a corresponding non-transitory computer readable medium. Please note: Fairfield teaches the additional limitation “A non-transitory computer readable medium configured to store instructions, that when executed by a computing system, causes the computing system to perform operations” in claim 20 (Fairfield, [0049]) and a system in claim 11 (Fairfield, [0049]),

	Regarding claim 3, Fairfield teaches further comprising: obtaining map data based on the location of the vehicle ([0043]- [0044], [0051], [0054] [0083] the computer vision system 140 may be able to recognize the slope (grade) or other features based on the plurality of images of a roadway. Additionally, the combination of Global Positioning System 122 and the features recognized by the computer vision system 140 may be used with map data stored in the data storage 114 to determine specific road parameters; computer vision system 140 may be used with map data stored in the data storage 114 to determine specific road parameters); and 
	displaying an elevated view of the vehicle at the location estimated based on the map data and the sensor data (Fig. 4A-4F and corresponding paragraphs). 

	Regarding claim 15, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 15, with claim 3 being drawn to a method, claim 15 being drawn to a corresponding system.

	Regarding claim 4, Fairfield teaches further comprising: determining the predefined distance based on one or both of the sensor data and the map data ([0041], The navigation/pathing system 142 determine a driving path for the vehicle 100. The navigation/pathing system 142 may additionally update the driving path dynamically while the vehicle 100 is in operation. the navigation/pathing system 142 could incorporate data from the sensor fusion algorithm 138, the GPS 122, and known maps so as to determine the driving path for vehicle 100).
	
	Regarding claim 16, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 16, with claim 4 being drawn to a method, claim 16 being drawn to a corresponding system

	Regarding claim 9, Fairfield teaches receiving, from the vehicle, sensor data representing the sensor perspective of the environment ([0004] The vehicle may then send a request for assistance to a remote assistor, identifying the situation as well as a sensor representation of its environment); displaying the GUI with the sensor perspective of the environment with boxes outlining the one or more objects (Figs. 4B, 4D-4E shows boxes outlining vehicles; [0073] some objects may be abstracted into geometric shapes, such as the representations of the vehicles 406, 408, and 410 shown in the figure. The autonomous vehicle 402 may identify objects or other aspects of the environment with varying levels of precision). 
 	Fairfield does not explicitly teach but Allan teach the limitation of identifying one or more objects causing the sensor perspective of the environment that is at least partially occluded based on the sensor data (Allen, [0075] 715 detects an object that at least partially occludes a view of the opposing lane (e.g., facing oncoming traffic) by at least one sensing device of sensor system 28 (as depicted in FIG. 4). As will be appreciated, depending upon the size and shape of obstacle).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remote vehicle control, as taught by Fairfield, moving vehicle forward the predefined distance below the threshold speed, as taught by Allan, as Fairfield and Allan are directed to controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility moving vehicle forward the predefined distance below the threshold speed and predictably applied it to reduces the occluding effect of an obstacle without significantly obstructing traffic flow ( [0062], Allan) and improve safety of remote vehicle control of Fairfield.

Regarding claim 18, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 18, with claim 9 being drawn to a method, claim 18 being drawn to a corresponding system. 

	Regarding claim 10, Fairfield teaches further comprising: displaying the GUI such that the GUI includes a visual indication of the predefined distance positioned virtually relative to the sensor perspective of the environment (Fig. 4A-4F, and corresponding paragraphs). 

Regarding claim 19, please see the rejection above with respect to claim 10, which is commensurate in scope to claim 19, with claim 10 being drawn to a method, claim 19 being drawn to a corresponding system.

	Regarding claim 12, Fairfield teaches wherein the computing device is positioned remotely from the vehicle, and wherein the computing device and the vehicle communicate via secure wireless communication ([0071] it may be desirable to transmit the electromagnetic radiation signal with a signaling mode that requests a response from devices located near the autonomous vehicle, The processing system may be able to detect nearby devices based on the responses communicated back to the radio unit and use this communicated information as a portion of the sensor data collected from the environment; [0089] the human operator may be located in a remote location that has a wireless connection with a communication system of the vehicle).

	Regarding claim 13, Fairfield teaches wherein the computing device corresponds to a wearable computing device configured to simulate a point of view of the environment based on the sensor perspective ([0095], a handheld mobile device, Fig. 4A-4F). 

Claims 5-8, 17 are rejected under 35 U.S.C. 103 as being obvious over by Fairfield (US20150248131A1) in view of Allan (US 2018/0095466 Al) and further in view of Caldwell (US 20200409352 A1).

	Regarding claim 5, Fairfield as modified by Allan does not explicitly teach but Caldwell teaches the limitation of wherein receiving the request for assistance from the vehicle operating in the environment comprises: receiving a suggested distance for gradually moving forward from the vehicle; and based on the suggested distance, determining the predefined distance ( [0011]-[0023], The remote vehicle guidance system may include a graphical user interface (GUI) through which an operator may input suggested waypoints and/or orientations, the vehicle may receive the suggested waypoints and/or orientations and verify that navigating along the path defined by the suggested waypoints and/or orientations satisfies a safety protocol of the vehicle; the vehicle computing system may reject the waypoint and send a message to the service computing device indicating that the distance is less than the threshold distance) . 
	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify receiving sensor data and identifying objects causing the sensor perspective of the environment partially occluded based on the sensor data, as taught by Fairfield as modified by Allan, receiving a suggested distance for gradually moving forward from the vehicle; and based on the suggested distance and determining the predefined distance, as taught by Caldwell, as Caldwell, Fairfield, and Allan are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of determining the predefined distance based on the suggested distance and predictably applied it to Fairfield as modified by Allan to improve the safety of driving the vehicle ([0011], Caldwell ).

	Regarding claim 17, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 17, with claim 5 being drawn to a method, claim 17 being drawn to a corresponding system.

	Regarding claim 6, Fairfield as modified by Allan does not explicitly teach but Caldwell teaches receiving, at the computing device, a second request for assistance from the vehicle ([0041]- [0045], [0066], [0102]- [0112], the service computing device may receive a second request for remote guidance. the operator may re-connect to the vehicle computing system at operation 502) , wherein the second request includes an indication that the vehicle is stopped at a second location with a second sensor perspective of the environment that is at least partially occluded after gradually moving forward the predefined distance from the location ([0154] transmit the second waypoint to the vehicle computing system; [0112] the service computing device may continue to receive input corresponding to a waypoint, send data associated with the waypoint to the vehicle computing system until the scenario navigation is complete); and
	 responsive to receiving the second request for assistance, displaying a second GUI that represents a new state of the vehicle and includes a second selectable option configured to enable the vehicle to gradually move forward a second predefined distance ([0112] the service computing device may continue to receive input corresponding to a waypoint, send data associated with the waypoint to the vehicle computing system until the scenario navigation is complete; Figs.1 and 2 and corresponding paragraphs, e.g. the vehicle moves a predefined distance 112(1) to 112 (N). ). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify receiving sensor data and identifying objects causing the sensor perspective of the environment partially occluded based on the sensor data, as taught by Fairfield as modified by Allan, receiving a second request for assistance from the vehicle, as taught by Caldwell, as Caldwell, Fairfield, and Allan are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of receiving a second request for assistance from the vehicle and predictably applied it to Fairfield as modified by Allan to complete the navigation of driving the vehicle ([0112], Caldwell ).

	Regarding claim 7, Fairfield as modified by Allan does not explicitly teach but Caldwell teaches wherein the second predefined distance is less than the predefined distance ([0045], GUI may limit a predefined distance D (e.g., 10 feet, 15 feet, 7 meters, etc.) between waypoints 112 and/or between an initial position 108 and a first waypoint 112(1)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify receiving sensor data and identifying objects causing the sensor perspective of the environment partially occluded based on the sensor data, as taught by Fairfield as modified by Allan, receiving a second request for assistance from the vehicle, as taught by Caldwell, as Caldwell, Fairfield, and Allan are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of receiving a second request for assistance from the vehicle and predictably applied it to Fairfield as modified by Allan to complete the navigation of driving the vehicle ([0112], Caldwell ).
	
	Regarding claim 8, Fairfield as modified by Allan does not explicitly teach but Caldwell teaches wherein displaying the GUI that represents the current state of the vehicle and includes the selectable option comprises: displaying the GUI such that the selectable option is selectable only for a threshold quantity of selections within a predefined duration of time ([0014], responsive to receiving the request for guidance, the service computing device may determine that one or more conditions for providing guidance are met. The condition(s) may include a connection threshold (e.g., threshold latency, threshold bandwidth, etc.). Responsive to a determination that a condition is not met, the service computing device may not connect with the vehicle computing system). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify receiving sensor data and identifying objects causing the sensor perspective of the environment partially occluded based on the sensor data, as taught by Fairfield as modified by Allan, the selectable option selectable only for a threshold quantity of selections within a predefined duration of time, as taught by Caldwell, as Caldwell, Fairfield, and Allan are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of the selectable option selectable only for a threshold quantity of selections within a predefined duration of time and predictably applied it to Fairfield as modified by Allan to ensure that the vehicle computing system is able to respond in an adequate time frame to avoid unsafe outcomes of driving the vehicle ([0014], Caldwell ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666